     Case 2:17-cv-02103-JCM-DJA Document 139
                                         138 Filed 07/13/20
                                                   07/09/20 Page 1 of 2


 1    ROBERT W. COTTLE, ESQ.
      Nevada Bar No. 4576
 2    MATTHEW G. HOLLAND, ESQ.
      Nevada Bar No. 10370
 3    THE COTTLE FIRM
      8635 South Eastern Avenue
 4    Las Vegas, Nevada 89123
      rcottle@cottlefirm.com
 5    mholland@cottlefirm.com
      Telephone: (702)722-6111
 6    Facsimile: (702) 834-8555
      Attorneys for Plaintiff
 7
 8                                  UNITED STATES DISTRICT COURT

 9                                         DISTRICT OF NEVADA

10                                                 *******
       MELVA N. MILLER, an individual;                 CASE NO. 2:17-cv-02103-JCM-CWH
11
                       Plaintiff,
12                                              STIPULATION AND ORDER TO
       vs.                                      EXTEND TIME FOR PLAINTIFF TO
13                                              RESPOND TO DEFENDANT
       GREYHOUND LINES, INC., a Delaware GREYHOUND LINES, INC. AND
14     Corporation; MOTOR COACH
       INDUSTRIES, INC. a Delaware Corporation; BRANDON WILLIAMS’ MOTION IN
15     BRANDON WILLIAMS; DOES I-X; and LIMINE TO STRIKE PLAINTIFF’S
       ROE CORPORATIONS I-X, inclusive,         EXPERT WITNESS ANIL KHADILKAR,
16                                              PH.D (FIRST REQUEST)
                     Defendants.
17
18
              Plaintiff MELVA N. MILLER (“Plaintiff”), by and through her attorneys, The Cottle
19
      Firm, Defendants GREYHOUND LINES, INC. (“Greyhound”) and BRANDON WILLIAMS
20
      (collectively the “Greyhound Defendants”), by and through their attorneys, Lewis Brisbois
21
      Bisgaard & Smith LLP, hereby agree and stipulate to extend the time allowed for Plaintiff to
22
      respond to Defendant Greyhound Lines, Inc., and Brandon Williams’ Motion in Limine to Strike
23
      Plaintiff’s Expert Witness Anil Khadilkar, PH.D (ECF No. 137) for two weeks, or until July 24,
24
      2020.
25
              This is the first request to extend the time for Plaintiff to file this responsive pleading. The
26
      parties request to extend this deadline as the parties have been actively trying to reach settlement
27
      in this matter and also due to reasons surrounding the recent coronavirus (COVID-19) pandemic.
28


                                                    Page 1 of 2
     Case 2:17-cv-02103-JCM-DJA Document 139
                                         138 Filed 07/13/20
                                                   07/09/20 Page 2 of 2


 1           This Stipulation is made for good cause and not for the purposes of delay. Nothing
 2    contained in this Stipulation shall be deemed a waiver of any right belonging to any party hereto.

 3    DATED this 9th day of July, 2020.                DATED this 9th day of July, 2020.
 4
     THE COTTLE FIRM                                   LEWIS BRISBOIS            BISGAARD         &
 5                                                     SMITH, LLP
 6
 7        /s/ Matthew G. Holland                               /s/ James E. Murphy
   ROBERT W. COTTLE, ESQ.                              JOSH COLE AICKLEN, ESQ.
 8 Nevada Bar No. 4576                                 Nevada Bar No. 7254
   MATTHEW G. HOLLAND, ESQ.                            JAMES E. MURPHY, ESQ.
 9 Nevada Bar No. 10370                                Nevada Bar No. 8586
   Attorneys for Plaintiff                             Attorneys for Defendants Greyhound Lines,
10
                                                       Inc., and Brandon Williams
11
12
                                                  ORDER
13
             IT IS SO ORDERED.
14
             DATED July
                   this 13, 2020.
                               day of                             , 2020.
15
16
17
                                                         ____________________________________
18                                                       UNITED STATES DISTRICT JUDGE

19
20
21

22
23
24
25
26
27
28


                                                  Page 2 of 2
